Case 1:18-cv-02406-CBA-CLP Document 13 Filed 03/20/19 Page 1 of 5 PageID #: 53
ommL
March 17, 2019                                                                 mi
                               ■s*'


Hon. Carol B. Amon
U.S. District Court
Eastern District of New York                                            prose OFFICE
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Sarker v. Hollis-PJInc., 18-CV-2406 (CBA) (CEP)

Dear Judge Amon:

      I am the pro se Defendant in the above-captioned case. I write to respectfully object to

the Report and Recommendation filed by Magistrate Judge Pollack on February 20, 2019. See

ECF #10. The Court granted me an extension of time to file my objections to the Report and

Recommendation until March 26, 2019. See ECF # 12.

      I object to the Report and Recommendations for the following reasons:

                                           BACKGROUND


       1. My name is Tamim Uddin. I own two Papa John's restaurant franchises in Queens,

           in the neighborhoods of Hollis and Springfield.

       2. Ipurchased these stores from the previous owner after working for him for

           approximately nine years.

       3. Mr. Khaled Sarker is a relative of mine. He is married to my cousin. We are in the

           same community and religious group. I see him frequently at family events.

       4. Mr. Sarker began working for me in 2015.

       5. In approximately 2017 the ownership of Papa John's corporation made offensive

          public statements, particularly in regard to raee and African-Americans, that

           substantially impacted my business in a negative way. Since then, my business is
Case 1:18-cv-02406-CBA-CLP Document 13 Filed 03/20/19 Page 2 of 5 PageID #: 54



         down approximately 28%. At the same time, labor costs have increased due to the

         new minimum wage.

      6. At this time, my business is near bankrupt and I don't know how much longer I can

         continue to operate.

      7. In April 20181 told Mr. Sarker that I could no longer afford to keep him on as an

         employee.

      8. Approximately two weeks later, after discussions within my family, Mr. Sarker came

         back to work for me.


      9. At the time he came back, to help out his family for lost wages,I gave a $500 bonus

         check to him.


      10. After he began getting paid again, he offered to repay me the $500, which I declined.

      11. Shortly after Mr. Sarker came back to work for me, I received the Complaint in the

         mail. This is the first time I became aware of the suit.

      12.1 asked Mr. Sarker about it and he told me that he went to a lawyer, who I understand

         to be Mr. Abdul Hassan, when he was upset and that he regretted it. He told me that

         he would drop the suit.

      13.1 am attaching to this document a copy of a notarized letter from Mr. Sarker, dated

         May 9, 2018, explaining that he wanted to drop the case and terminate Mr. Hassan's

         representation of him.

      14.1 contacted a lawyer, Mr. Arthur Forman,for advice on how to handle the situation.

         Mr. Forman sent a letter to Mr. Hassan explaining that both sides wanted to drop the

         suit. I am attaching a copy of this letter as well.
Case 1:18-cv-02406-CBA-CLP Document 13 Filed 03/20/19 Page 3 of 5 PageID #: 55



        15. Mr. Sarker and I never discussed a monetary settlement ofthe case. The $500 bonus

           I paid him was meant to help him get back on this feet after not working, not as a

           settlement offer. He even offered to pay it back to me, unrelated to the case.

        16.1 rehired Mr. Sarker before I knew he filed the case. He did not tell me about it

           before being rehired, and I also hadn't received the Complaint yet. I am not aware if

           Mr. Sarker imderstood that the case would actually be filed.

        17. Mr. Sarker is my relative and a close member of my community,I have never

           attempted to intimidate or coerce him into dropping the case in anyway.

        18. Mr. Sarker and I continue to work together, and often work side by side at the

           restaurant.


        19. We both want to put this matter behind us.

       20. My business is barely afloat and I cannot afford an attorney.

       21.1 apologize for the inconvenience to the Court and can provide proof ofanything

           stated here.


       For the foregoing reasons, I object to the Report and Recommendation and request that

this Court dismiss the case, as that is what both sides want..

       Respectfully submitted.



       Tamim Uddin


       Defendant,pro se
Case 1:18-cv-02406-CBA-CLP Document 13 Filed 03/20/19 Page 4 of 5 PageID #: 56



                                 AFFIRMATION OF SERVICE

      I, Tamim Uddin, declare under penalty of perjury that I have served a copy ofthe

      foregoing Objections to the Report and Recommendations on opposing counsel, Abdul

      Hassan, whose address is Abdul Hassan Law Group,PLLC,215-28 Hillside Ave.,

      Queens Village, NY 11427, by the following method:

      Check one


      ^ US Mail.

           Hand delivery.

           Fed Ex, UPS,or other private carrier.

      Dated: ^'/f ^
      Brooklyn, NY



                                          Tamim Uddin


                                          1127 Glenmore Ave.


                                          Brooklyn, NY 11208

                                         (718) 708-0272
Case 1:18-cv-02406-CBA-CLP Document 13 Filed 03/20/19 Page 5 of 5 PageID #: 57




                          ciU^SO.„                          Sra,p
1 Kh,lai SMk;,;,

It ^                                                         5                               ^
                ^ A,(X\Anya
  ^                      Wcxtxv ^ ^
                     o        ym (2,.            ft\<yfQ.

                         I)To p V\y e Cj\se ,
                                            STATE OF NEW YORK )
                                            COUNTYOF/Q.ooa/vY SS.:
                                            On this.            day of                    ,20i£.
                                            before me personally cam&JjSl f                r ^ ^iiSxbJ
             ^us^Mn-SsikK-                  to me known and known to me to be person desciii3ed
                                            in and who executed the foregoing in
                                            acknowledged to me that he/s              ^

                                .\ .



                                                       Notefy Public, Slate ofttewVbrt!
                                                         Registratton #01AL6331787
                                                         Qualified in Oueena County
                                                   'Commission Expires October 19, M19
